Title: Thomas Jefferson to William Wirt, 5 January 1818
From: Jefferson, Thomas
To: Wirt, William


                    
                         Monticello Jan. 5. 18.
                    
                    I have first to thank you, Dear Sir, for the copy of your late work, which you have been so kind as to send me, and then to render you double congratulations 1st on the general applause it has so justly recieved, and next on the public testimony of esteem for it’s author, manifested by your late appointment call to the Executive councils of the nation. all this I do heartily; and then proceed to a case of business, on which you will have to advise the government on the threshold of your office. you have seen the death of Genl. Kosciuzko announced in the papers in such a way as not to be doubted. he had in the funds of the US. a very considerable sum of money, on the interest of which he depended for subsistence. on his leaving the US. in 1798. he placed it under my direction by a power of attorney, which I executed entirely thro’ mr Barnes, who regularly remitted his interest. but he left also in my hands an Autograph will, disposing of his funds in a particular course of charity, and making me his executor. the question the government will ask of you, and which I therefore ask is, in what court must this will be proved and my qualification as executor be recieved to justify the US. in placing these funds under the trust? this is to be executed wholly in this state, and will occupy so long a course of time beyond what I can expect to live that I think to propose to place it under the court of Chancery. the place of probat generally follows the residence of the testator. that was in a foreign country in the present case. sometimes the bona notabilia. the evidences, or representatives of these (the certificates) are in my hands. the things represented (the money) in those of the US. but where are the US.? every where I suppose, where they have government or property liable to the demand or payment. that is to say in every state of the union; in this, for example, as well as any other, strengthened by the circumstances of the deposit of the Will, the residence of the executor, & the place where the trust is to be executed. in no instance, I believe, does the mere habitation of the debtor draw to it the place of probat; and if it did, the US. are omnipresent by their functionaries, as well as property in every state of the union. I am led by these considerations to suppose our district or Genl court competent to the object: but you know best, and by your advice, sanctioned by the Secy of the treasury I shall act. I write to the Secretary on this subject. if our district court will do, I can attend it personally; if the General court only be competent, I am in hopes it will find means of dispensing with my personal attendance. I salute you with affectionate esteem and respect.
                    Th: Jefferson
                